DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-7 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Kusakari reference (discussed in greater detail infra), which is the prior art closest to Applicant’s claimed invention, and there would be no obvious reason to modify Kusakari to satisfy each of Applicant’s pertinent limitations, as such modifications would be likely to render the Kusakari assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The claim 1 recitation of “an outside” is unclear, as it is unknown whether Applicant intends to refer to an outside/exterior of the overall binding machine, or if alternatively, the limitation can be satisfied by a “second opening portion” that merely communicates with an outside/exterior of any of the earlier mentioned constituent parts.  Accordingly, please review/revise/clarify.
The claim 9 recitation of “a third opening portion” renders the precise scope of the claim unclear, as no preceding “first opening portion” or “second opening portion” is set forth within the claim.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
Claim 9 recites the limitation "braking accommodating portion".  There is insufficient antecedent basis for this limitation in the claim.
The claim 9 recitation of “the third opening portion includes a shielding portion which is configured to block the third opening portion…” is unclear, as it is unknown how a part (said shielding portion) of an element (said third opening portion) can “block” the element (said third opening portion) itself.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
Claims 2-8 and 10-12 are rejected as depending (directly or indirectly) from rejected independent claims 1 and 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0254666 to Kusakari et al. (“Kusakari”).
	Regarding claim 1, Kusakari anticipates a binding machine (e.g. reinforcing bar binder 1, as shown in fig. 1), comprising: i) a reel accommodating portion (e.g. magazine 6; per para. 20, a binding wire reel is loaded into said magazine 6) that is configured to rotatably accommodate (fig. 1 and para. 20) a wire reel (aforementioned binding wire reel);  ii) 5a reel brake (e.g. feeding motor 10, as discussed at para. 20-21; note that movement and stoppage of said feeding motor 10 determines whether the aforementioned binding wire reel rotates to feed more binding wire or stops rotating to cease such feeding) that has an engaging portion (e.g. V-groove equipped gears 11, as discussed in para. 21) which is configured to engage with (e.g. at least indirectly engage with, via binding wire, per para. 21) the wire reel (aforementioned binding wire reel) and which is configured to brake rotation (as indicated supra, movement and stoppage of said feeding motor 10 determines whether the aforementioned binding wire reel rotates to feed more binding wire or stops rotating to cease such feeding) of the wire reel (aforementioned binding wire reel); and iii) a brake accommodating portion (e.g. housing 2; as shown in fig. 1, said housing 2 covers feeding motor 10) that covers (fig. 1) a periphery (e.g. side surfaces, as shown in fig. 1) of the reel brake (10) except (fig. 1; note the manner in which housing 2 does not interfere with the relationship between feeding motor 10 and V-groove equipped gears 11) at least the engaging portion (11), wherein iv) the brake accommodating portion (2) includes a first opening portion (e.g. space between feeding motor 10 and V-groove equipped gears 11 surrounded by housing 2) exposing (fig. 1) the 10engaging portion (11) and a second opening portion (e.g. exhausting slit 22) communicating with an outside (fig. 1).
	Regarding claim 2, Kusakari anticipates the binding machine according to claim 1, further comprising: i) a main body portion (e.g. portion of housing 2 located above grip 5, as shown in fig. 1); and ii) a handle portion (e.g. grip 5) that protrudes from (fig. 1) the main body portion (aforementioned 
	Regarding claim 8, Kusakari anticipates the binding machine according to claim 1, further comprising: i) a fan (e.g. cooling fan 17) that is configured to generate air flow (para. 24), wherein ii) 10the brake accommodating portion (2) has an inlet of air (note that exhausting slit 22 is an inlet of air) in communication with (fig. 1) the fan (17).
	Regarding claim 9, Kusakari anticipates a binding machine (e.g. reinforcing bar binder 1, as shown in fig. 1), comprising: i) a reel accommodating portion (e.g. magazine 6; per para. 20, a binding wire reel is loaded into said magazine 6) that is configured to rotatably accommodate (fig. 1 and para. 20) a wire reel (aforementioned binding wire reel); ii) 15a reel brake (e.g. feeding motor 10, as discussed at para. 20-21; note that movement and stoppage of said feeding motor 10 determines whether the aforementioned binding wire reel rotates to feed more binding wire or stops rotating to cease such feeding) that has an engaging portion (e.g. V-groove equipped gears 11, as discussed in para. 21) which is configured to engage with (e.g. at least indirectly engage with, via binding wire, per para. 21) the wire reel (aforementioned binding wire reel) and which is configured to brake rotation (as indicated supra, movement and stoppage of said feeding motor 10 determines whether the aforementioned binding wire reel rotates to feed more binding wire or stops rotating to cease such feeding) of the wire reel (aforementioned binding wire reel); and iii) a brake accommodating portion (e.g. housing 2; as shown in fig. 1, said housing 2 covers feeding motor 10) that covers (fig. 1) a periphery (e.g. side surfaces, as shown in fig. 1) of the reel brake (10), wherein iv) the brake accommodating portion (2) includes a third opening portion (e.g. the small opening between housing 2 and magazine 6, as shown in fig. 1) which is provided on a moving path (e.g. the horizontal moving path, as shown in fig. 1) of the engaging portion (11) and which communicates (fig. 1) the reel accommodating 20portion (6) with the braking 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.